DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “etched portion that is defined at least partially on the protective film” (claim 9), “portion that suppresses inflow of downward-flowing resin, which is in a direction of the thin-wall portion” (claims 10 and 14), “protective film is not covered with the resin and has an outer peripheral edge located outside of the thin-wall portion” (claims 11 and 15), “stagger” (claims 12 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 10 and 14, the claimed, “a portion that suppresses inflow of downward-flowing resin, which is in a direction of the thin-wall portion” is indefinite. See MPEP 2173.05(p)(II). The claims set forth details of the “sensor” while also attempting to claim the process in which it is made. The resin is not “flowing” during the normal operation of the sensor (while in use), but only during the moulding/manufacturing process (while it is made).
	Claims 10 and 14 are further indefinite because it is unclear which direction is being claimed. The “direction of the thin-wall portion” is unclear as one of ordinary skill in the art cannot ascertain if the direction being referenced is either a width direction, length direction, thickness direction, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9–16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minamitani et al. (US Pub. # 20100077851), hereinafter referred to as Minamitani, in view of Oda (US Pub. # 20080148842).
Regarding claim 9, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “A thermal airflow sensor (Fig. 1, 8a; para. [051, 061]) comprising: a sensor element (1) having a thin-wall portion (30), wherein the thin-wall portion has a heating resistor (Fig. 1, ref. # 4); a bonding wire electrically connected to the sensor element [049]; a protective film (6) formed on a surface of the sensor element so that the heating resistor is exposed (exposed to intake air 40, see Fig. 1); and an etched portion (where 12 points in Fig. 8a; see also [0004, 0047, 0061, 0063]) that is defined at least partially on the protective film (6).” Minamitani does not appear to teach, “a resin covering the bonding wire.” However, Oda teaches the deficiencies of Minamitani (Fig. 2, ref. # 170, 190). It would have been obvious to one skilled in the art at the time of filing to modify Minamitani’s invention to include a resin covering the bonding wire.
The ordinary artisan would have been motivated to modify Minamitani’s invention for at least the purpose of protecting the wire bond from vibrations occurring in the automotive area (see [072] of Minamitani).
  Regarding claims 10 and 14, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “a portion that suppresses inflow of downward-flowing resin, which is in a direction of the thin-wall portion (Fig. 8, ref. # 6; [0051, 0072]).”  

Regarding claims 12 and 16, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “a stagger (Fig. 8a, area where 12 points); wherein the stagger is formed between an exposed surface of the sensor element and the protective film (area where 12 points is between 6 and exposed surface of 30).”  
Regarding claim 13, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “wherein the portion is a wall (side wall on 6).”  
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.
Applicant states, “Regarding the "etched portion," Figure 8 and reference numeral 12 of Minamitani have been cited for disclosure of these features. See Office Action at page 4. Reference numeral 12, however, are merely inserting slits, not an edge portion. See Minamitani at paragraph [0061]. In fact, Minamitani is silent regarding any "etching," let alone an "etched portion that is defined at least partially on the protective film." See id. at paragraphs [0001] to [0072].” The Office disagrees with applicant’s conclusions.
It is initially noted, that the only discussion of etching is at paragraph [0033] of applicant’s published specification. Minamitani, paragraph [0061] describes, “slits 12 is produced by the same process as that of the region of the diaphragm section 30 where the protective film 6 is not formed, and the slits 12 can be produced together with the region.” Minamitani, paragraph [0004] describes, “a cavity is formed by removing a part of the semiconductor substrate corresponding to a region, in which the resistors are formed, on the electrical insulating film.” These paragraphs above, in combination with paragraphs [0047 and 0063] at least describe an “etching” or “removing” manufacturing step as required by the claim.
Applicant further states, “Regarding the "portion," air flow 40 of Minamitani is cited for disclosure of these features. See Office Action at page 4. Airflow 40, however, does not "suppresses inflow of downward-flowing resin, which is in a direction of the thin-wall portion," as is recited in Applicants' claims. See Minamitani at paragraph [0050].” The Office disagrees with applicant’s conclusions.
It is initially noted, that the only discussion of resin and movement thereof is at [0034] of applicant’s published specification. This language does not further define the claimed language as it is unclear what is meant by “in a direction of the thin-wall portion”. As best the examiner can ascertain from the language of the claims, Minamitani teaches, “suppresses inflow of downward-flowing resin, which is in a direction of the thin-wall portion”, in at least Fig. 8, ref. # 6, and use of resin as described in [0051, 0072].
Applicant even further states, “Regarding the "protective film," Minamitani does indeed teach a protective film 6. Minamitani's protective film 6, however, is "a soft film having electrical insulation, for example, such as a film made of an organic material and covers the electrical insulating film 3 from a region corresponding to a peripheral part of the cavity 29 (a little inside of the peripheral part) to the outside of the peripheral part." See id. at paragraph [0048]. That is, Minamitani, does not disclose or even suggest that its protective film 6 "has an outer peripheral edge located outside of the thin-wall portion," as is required by Applicants' claims.” The Office disagrees with applicant’s conclusions.
Minamitani clearly teaches a protective film 6 located outside of a thin wall portion 30 as claimed. See also [0072] for details of the film, argued here but not presently set forth in the claims.
Applicant even further states, “Regarding the "stagger," the same features previously cited for disclosure of the claimed "etched portion" are cited for disclosure of the claimed "stagger." The claimed "stagger" and the claimed "etched portion," however, are different elements, not one and the same. Further, Figure 8 and reference numeral 12 of Minamitani are not "formed between an exposed surface of the sensor element and the protective film," as is expressly required by Applicants' claims.” The Office disagrees with applicant’s conclusions.
Minamitani teaches a “stagger” (applicant’s spec and drawings do not specifically define what is meant by this term) in at least an area where 12 points in Fig. 8A, between exposed portion 30 (Fig. 1), and film 6 (Fig. 8A). The claims stand rejected as previously set forth and as further shown in the rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/Primary Examiner, Art Unit 2852